DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2021, 06/18/2021, and 11/11/2021 have been considered by the examiner.
                             Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 13, and 17, generally, the prior art of record, United States Patent Application Publication No. US 20200159888 A1 to Ghose which shows secure processor for detecting and preventing exploits of software vulnerability; United States Patent Application Publication No. US 20200125770 A1 to LeMay et al. which shows data encryption based on immutable pointers; United States Patent Application Publication No. US 20150356294 A1 to Tan et al. which shows methods for enforcing control flow of a computer program; and United States Patent Application Publication No. US 20050010804 A1 to Bruening et al. which shows a secure execution of a computer program using a code cache, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “based at least on execution of the thread at the processor, process an exception triggered by a mismatch between a first return address popped from a call stack corresponding to the thread and a second return address popped from a shadow stack corresponding to the thread, including: determining that the exception resulted from execution of an instruction in the second executable code of the external module; determining whether or not the external module is enabled for shadow stack enforcement; and based on having determined whether the external module is enabled for shadow stack enforcement, perform one of: terminating execution of the thread based at least on the external module being enabled for shadow stack enforcement; or permitting the thread to continue executing based at least on the external module not being enabled for shadow stack enforcement”; claim 13: “based at least on execution of the thread at the processor, processing an exception triggered by a mismatch between a first return address popped from a call stack corresponding to the thread and a second return address popped from a shadow stack corresponding to the thread, including: determining that the exception resulted from execution of an instruction in the second executable code of the external module; determining whether or not the external module is enabled for shadow stack enforcement; and based on having determined whether the external module is enabled for shadow stack enforcement, perform one of: terminating execution of the thread based at least on the external module being enabled for shadow stack enforcement; or permitting the thread to continue executing based at least on the external module not being enabled for shadow stack enforcement”; claim 17: “based at least on execution of the thread at the processor, process an exception triggered by a mismatch between a first return address popped from a call stack corresponding to the thread and a second return address popped from a shadow stack corresponding to the thread, including: determining that the exception resulted from execution of an instruction in the second executable code of the external module; determining whether or not the external module is enabled for shadow stack enforcement; identifying a rule based at least on an identity of the external module; and based on having determined whether the external module is enabled for shadow stack enforcement, perform one of: terminating execution of the thread based at least on the external module being enabled for shadow stack enforcement; terminating execution of the thread based at least on the external module being not being enabled for shadow stack enforcement, and on the rule specifying that a shadow stack violation should not be permitted; or permitting the thread to continue executing based at least on the external module not being enabled for shadow stack enforcement, and on the rule specifying that a shadow stack violation should be permitted”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431